983 F.2d 1055
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michelle M. ETLIN, Petitioner-Appellant,v.M. Wayne HUGGINS, Sheriff of Fairfax County;  AttorneyGeneral of Virginia, Respondents-Appellees.
No. 91-7363.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 28, 1992Decided:  December 23, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-89-527-A)
Michelle M. Etlin, Appellant Pro Se.
Gregory E. Lucyk, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;  Robert F.  Horan, Jr., COMMONWEALTH'S ATTORNEY'S OFFICE, Fairfax, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Michelle M. Etlin appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Etlin v. Huggins, No. CA-89-527-A (E.D. Va.  Oct. 31, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED